Case 0:19-cr-60134-MGC Document 40 Entered on FLSD Docket 04/15/2020 Page 1 of 2


                                                                                 /0 cf-po/bi/
          Honorable Judge M arcia GailCook                                         April13,2020

          Southern DistrictofFlorida

          W ilkie D .Ferguson Jr.United StatesCburtHouse                     FILED :'           .. .   ..   D.C.
          400 N orth M iam iAventte,Room 11-2                                     A?2 1j 2022
          M iam i,Florida 33128                                                   c
                                                                                  :AkjG
                                                                                     paK
                                                                                       Eu!JA:,N
                                                                                           .@,LJlp4
                                                                                                  t:j
                                                                                                 k' c,
                                                                                                     gt
                                                                                   .
                                                                                     :.ptrrt.>,-MI AMI


          DearJudge Cook:

                 M ynameisJoelLedezmw Iam an Americancitizen living inParkland,Florida.
          AsofOctober 16,2019 m y w ifeJenny H ernandez,whom lhave been m arried to forover

          25 yqars,w mssentenced to 18 m onthsAtthe FederalDetention Centèrin M iam i.

                 M y w ife Jenny hashad ahistory ofbrain related conditions.ln 2009 she had a

          proceduredone in herbrain due to herchronic m igraine condition.To this day she still
                                            '
                  .                 .



          experiencesthesymptomsand gétstmcomfoliableheadaches.Jus.tweeltsbefore
          beginning hersentence she wmshospitalized due to hercondition.Even during her

          sensence while she hasbeen underthe care ofthe FederalDetention Centershe was

          foundtohaveatumorinheràrainandwasrecommendedtoreceivesurgery.
      '

                 Thepurposeofthisletter,yourhonor,isto ask very hum bly to considerawarding

          mywifeJenny Herhand,ez a CompassionateRelemse.Dueto the very nature ofher

          condition along withthecirctlmstancesweàrefacingwith theCOVm -19pandem ic,I

          fearformywife'gliealth and wellbeing.Sheijalow risk well-behavedinmatewith a
                                                                             '
                                                                 .

          serioushealthconditionthatisfurtùerdeveloping.ForthesereasonsIrispecsfullyask
                       ''                            '*   ''''           ,



          H onorable Judge
                      *
                          Cook to pleaseconsidérgranting Jelmy Hernandez Com passionate
                       .    .



          Release.

                 Thank you foryourtim e and consideration in thism atter.
                                '       .
          Sincerely,

          JoelLedezma               l
II                 I       Case 0:19-cr-60134-MGC Document 40 Entered on FLSD Docket 04/15/2020 Page 2 of 2

elivelyspecifiedfordorqestllusb.
AOKINGTMIncludedtomarkymajor
pnaldestinations.'.       .                        ,
lternationalinsurancea
vailable.
hpliespnllne.'
hd internationally,a çustoma
m maybe required.

              -
                                                        tts.posm oE
                                                                             J
                                                                             '
                                                                                                      P*RMIOARIL
                                                                                                               lT*Y '                      #>
                                                                                                                                           = 'p%ns'
                                                                                                                                                  v,sm
                                                                                                                                                  T  sarcà
                                                                                                                                                         s.
                                  .                p:        $7.
                                                               50                                                                             ïr
                                                                                                                                               u zy?zszrlarr
                                                       jVpjJJ;
                                                            j.rwy            :                        FnoM: .,73+
                                                                                                                -+ ,:%76*  4
                                      @                i'
                                                        c4/,4,za.            ,
                                               -       pc
                                                        1a
                                                         141552
                                                              1s
                                                               6f
                                                                ;
                                                                'j
                                                                                                                f/r'
                                                                                                                   !o- ZZW ffs/e
        PRIORIR M AIL I-DAY@                                                                                  JW W Y/W ' 75T*
        ...                               cc       .
                                                   ,      .,
                                                           :.       0.40oz .
    ' .i.
    ''
   $.
     *  ,.
         ,
         .nj ,j.
               ,
                :... ko
              e' .
             ....,..
         J i.,   .
               k!.
                      ;
                      , cccs
                       .
                            .
                           . 5.
                                  .
                                  .
                                  '. .
                                  .                ..
                                                                r

 %
 . , -.                      .    .   k. ..
                                      i   ,.s



                                                                                                                TO: '*'- - -'- .                    .
8HlP
T0:
   400N MIAMIAVE
                                                                          )                                             f
                                                                                                                        iv-' u4'
                                                                                                                          qa x
                                                                                                                           o
                                                                                                                                  azxv,-apv .)Q<.
                                                                                                                               :.l'
   MIAMIFL3à128                                                          :.                                             M.*
                                                                                                                          ' N             4.r -
         USPS-TRACKIN
         -                                              MBER             7                                              Vpo z/az
                                                                                                                               a,v +,6-- ,'zma.
                                                                         !
                                                                         J
                                                                                                                          f
                                                                                                                          pt
                                                                                                                           fz)vt f/-x
                                                                                   T@soedtllefree                                              55/,28
                                                                         i         PyckagePicMep,
                                                                         l        scarltheQRccdm
                   g5b5.506637860105169839'                              i                          kabelzzëMaxll2:fe          F0RDOMESTICAND INTERNATIONALUSE
                                                                         I
                                                                         1
                                                                                                    l
!1
 !1
  !6
   1!à1
      ,1
       !1 0
          ED
           P:
            1
            4
            11
             OW
              ot
               e
               2018                                     x15 1/8
                                                                                  . @
                                                                                             *

                                                                                 USPS.COM/PICKUP
